Citation Nr: 1001027	
Decision Date: 01/07/10    Archive Date: 01/15/10

DOCKET NO.  08-12 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for cause of the Veteran's 
death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Cryan, Counsel




INTRODUCTION

The Veteran served on active duty from January 1951 to 
February 1953.  The appellant seeks surviving spouse 
benefits.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The appellant requested that she be afforded a hearing at the 
time she filed her substantive appeal in April 2008.  The 
appellant was informed in August 2009 that she was scheduled 
for a hearing at the RO in September 2009.  The appellant 
failed to appear for the hearing.  Accordingly, the 
appellant's request for a hearing is treated as withdrawn and 
the Board will adjudicate the claim based on the evidence of 
record.  38 C.F.R. § 20.704(d) (2009).  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  The Veteran died on June [redacted], 2006; the immediate cause of 
death was acute stroke; the underlying causes of death 
included diabetes, hypertension, and mental depression.  

2.  At the time of the Veteran's death, service connection 
was not in effect for any disabilities 

3.  There is no competent evidence showing that the Veteran's 
death was caused by an illness or disease incurred in or 
aggravated by military service.
CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is 
not warranted.  38 U.S.C.A. §§ 1110, 1310 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must provide notice to the claimant that:  
(1) informs the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) informs the claimant about the information and evidence 
that VA will seek to provide; and (3) informs the claimant 
about the information and evidence the claimant is expected 
to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159 (2009); Pelegrini v. Principi, 
18 Vet. App. 112 (2004); 73 Fed. Reg. 23,353 (Apr. 30, 2008).

Certain additional notice requirements attach in the context 
of a claim for Dependency Indemnity and Compensation (DIC) 
benefits based on service connection for the cause of death.  
Generally, notice for a DIC case must include:  (1) a 
statement of the conditions, if any, for which a veteran was 
service-connected at the time of his or her death; (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service- 
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service-connected.  The content of the 
notice letter will depend upon the information provided in 
the claimant's application.  Hupp v. Nicholson, 21 Vet. App. 
342 (2007); 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009).

The RO sent correspondence in October 2006 and a rating 
decision in December 2006.  Those documents discussed 
specific evidence, particular legal requirements applicable 
to the claim, evidence considered, pertinent laws and 
regulations, and reasons for the decision.  VA made all 
efforts to notify and to assist the appellant with evidence 
obtained, the evidence needed, and the responsibilities of 
the parties in obtaining the evidence.  

The appellant was not provided with the notice criteria 
required by Hupp; however, the Board concludes that this 
error was nonprejudicial, as the Veteran was not service-
connected for any disabilities prior to his death.  Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).  

The Board finds that any defect of timing or content of the 
notice to the appellant is harmless because of the thorough 
and informative notices provided throughout the adjudication 
and because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claim with 
an adjudication of the claim by the RO subsequent to the 
claimant's receipt of compliant notice.  There has been no 
prejudice to the appellant, and any defect in the timing or 
content of the notices has not affected the fairness of the 
adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the final adjudication in 
the March 2008 statement of the case.  A statement of the 
case or supplemental statement of the case can constitute a 
readjudication decision that complies with all applicable due 
process and notification requirements if adequate notice is 
provided prior to that adjudication.  Mayfield v. Nicholson, 
499 F.3d 1317 (Fed. Cir. 2007).  The provision of adequate 
notice prior to a readjudication, including in a statement of 
the case or supplemental statement of the case, cures any 
timing defect associated with inadequate notice or the lack 
of notice prior to the initial adjudication.  Prickett v. 
Nicholson, 20 Vet. App. 370 (2006).

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  The record is absent for competent medical 
evidence that the Veteran's death was the result of a disease 
or injury incurred in or aggravated by active military 
service or that a service-connected disability caused or 
contributed substantially or materially to the Veteran's 
death.  

There are instances in which lay testimony can serve to 
establish an association between service and the claimed 
disability or death for the purpose of necessitating a VA 
examination.  Charles v. Principi, 16 Vet. App. 370 (2002).  
For example, a lay person may be competent to offer testimony 
on certain medical matters, such as describing symptoms 
observable to the naked eye, or diagnosing simple conditions 
such as a dislocated shoulder, and their lay testimony as to 
a continuity of symptomatology can satisfy the requirements.  
However, a lay person is not be competent to offer an opinion 
on a matter clearly requiring medical expertise.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

In this case, there is no competent evidence suggesting any 
direct association between the Veteran's death and his 
military service.  While the appellant has asserted a 
relationship between the Veteran's death and major 
depression, service connection was not in effect for any 
disabilities.  Moreover, the appellant, as a lay person is 
not competent to offer an opinion on a matter requiring 
medical expertise.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).  Consequently, the Board finds that an 
examination is not warranted because the evidence does not 
include competent evidence relating the Veteran's death to 
any event or injury in service.  Wells v. Principi, 326 F. 3d 
1381 (Fed. Cir. 2003).  

Thus, the Board finds that VA has satisfied both the notice 
and duty to assist provisions of the law.  Furthermore, the 
Board finds that if there is any deficiency in the notice to 
the Veteran or the timing of the notice it is harmless error 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claim.  
Overton v. Nicholson, 20 Vet. App. 427 (2006) (Board erred in 
relying on various post-decisional documents for concluding 
adequate notice was provided, but the Veteran was afforded a 
meaningful opportunity to participate effectively in the 
adjudication of his claims, and therefore the error was 
harmless).  

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2009).  In addition, certain chronic 
diseases may be presumed to have been incurred during service 
if the disorder becomes manifest to a compensable degree 
within one year of separation from active duty.  38 U.S.C.A. 
§§ 1101, 1112, 1113, (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2009).

A surviving spouse of a qualifying veteran who died of a 
service-connected disability is entitled to receive 
Dependency and Indemnity Compensation benefits.  38 U.S.C.A. 
§ 1310 (West 2002 & Supp. 2009); 38 C.F.R. § 3.312 (2009).  
In order to establish service connection for the cause of the 
Veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was either the 
principal or contributory cause of death.  To constitute the 
principal cause of death, the service-connected disability 
must be one of the immediate or underlying causes of death, 
or be etiologically related to the cause of death.  38 C.F.R. 
§ 3.312(b) (2009).  To be a contributory cause of death, the 
evidence must show that the service-connected disability 
contributed substantially or materially to the cause of 
death, or that there was a causal relationship between the 
service-connected disability and the Veteran's death.  38 
C.F.R. § 3.312(c) (2009).  To be a contributory cause of 
death, the service-connected disability  must be shown to 
have combined with the principal cause of death, that it 
aided or lent assistance to the cause of death.  It is not 
sufficient to show that it casually shared in producing 
death; instead, a causal relationship must be shown.  
38 C.F.R. § 3.312 (2009).

Service-connected disabilities affecting vital organs should 
receive careful consideration as a contributory cause of 
death.  That requires a determination as to whether there 
were debilitating effects and a general impairment of health 
caused by the service-connected disability which rendered the 
Veteran less capable of resisting the effects of an unrelated 
disability.  38 C.F.R. § 3.312 (c)(3) (2009).  In cases where 
the primary cause of death is by its very nature so 
overwhelming that eventual death is anticipated irrespective 
of coexisting disabilities, there must be a determination as 
to whether there is a reasonable basis that a service-
connected disability had a material effect in causing death.  
In that situation, it would not generally be reasonable to 
hold that a service-connected condition accelerated death 
unless the condition affected a vital organ and was itself of 
a progressive or debilitating nature.  38 C.F.R. § 
3.312(c)(4) (2009).  

The appellant contends that the Veteran's death should be 
service-connected because he had mental issues in service 
that his cause of death was due major depression which was 
related to service.  

Service connection was not in effect for any disabilities at 
the time of the Veteran's death.  The Veteran died in June 
2006.  His certificate of death lists the immediate cause of 
death as stroke.  Diabetes and hypertension were listed as 
underlying causes of death on a June 2006 certificate of 
death.  An amended certificate of death dated in October 2007 
included mental depression as an underlying cause of death.  

The available service medical records consist of Hospital 
Admission Cards created by the Office of the Surgeon General 
and the Veteran's January 1953 separation examination.  In 
December 1952 the Veteran was diagnosed with acute 
situational maladjustment.  The Veteran's separation 
examination did not reveal any findings related to a 
psychiatric disorder and a psychiatric evaluation was 
reported to be normal.  

A June 1995 VA examination indicates that the Veteran had a 
psychiatric history since 1994 when he was hospitalized with 
a diagnosis of obsessive thoughts and anxiety.  He was 
subsequently diagnosed with major depression.  

A July 2004 letter from J. Poitier, Jr., M.D., reveals that 
the Veteran had been under his care since 1998 and suffered 
from major depression, diabetes, hypertension, and 
cardiovascular disease.  He did not indicate that any of the 
disabilities were related to the Veteran's military service.  

The Board notes that service connection for major depression 
and obsessive compulsive disorder was denied in rating 
decisions dated in September 1995, May 1996, and May 2004. 

The Board is sympathetic to the appellant, who is obviously 
very sincere in her believe that the Veteran's major 
depression was related to the Veteran's military service and 
contributed to his death.  However, having reviewed the 
complete record, finds that the preponderance of the evidence 
is against finding any relationship between the Veteran's 
cause of death and his military service.  

Although the appellant contends that the Veteran's major 
depression was related to his military service, there is no 
indication, and she does not contend, that she has any 
education, training, or experience that would make her 
competent to render medical opinions concerning etiological 
relationships.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); 38 C.F.R. § 3.159(a)(1) (2009).  

There are instances in which a lay person may be competent to 
offer testimony on certain medical matters, such as 
describing symptoms observable to the naked eye, or even 
diagnosing simple conditions such as a dislocated shoulder, 
and their lay testimony as to a continuity of symptomatology 
between service or a service-connected disability, and the 
claimed disability or death.  However, Board is of the 
opinion that establishing the causal connection put forth in 
this case, which asserts a link between the Veteran's major 
depression and his death from an acute stroke with diabetes, 
hypertension, and depression as underlying causes, is beyond 
the competence of a lay person.  Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007) (lay person is not competent to 
provide evidence as to complex medical questions).  

In short, there is no competent evidence of a diagnosis of 
depression in service nor is there any evidence linking 
depression to the Veteran's military service or to his 
complaints of situational maladjustment in service.  There is 
also no medical evidence to indicate that the Veteran's cause 
of death from acute stroke with diabetes, hypertension, and 
depression as underlying causes, was related to the Veteran's 
military service.  While an amended death certificate lists 
depression as a cause of death, the evidence does not include 
any competent opinion relating any of the Veteran's causes of 
death to his service.  The greater weight of competent 
evidence is against linking the demonstrated cause of death 
to the Veteran's period of military service.  Therefore, the 
Board concludes that the preponderance of the evidence is 
against the appellant's claim.  

In reaching the conclusion that service connection for the 
cause of death is not warranted, the Board finds that 
application of the evidentiary equipoise rule is not 
warranted because the evidence is not balanced and a 
reasonable doubt does not exist as to a material issue.  The 
absence of competent evidence linking service-connected 
disability to the Veteran's cause of death preponderates.  38 
C.F.R. § 3.102 (2009); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 





ORDER

Entitlement to service connection for cause of the Veteran's 
death is denied.  




____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


